FILED
                            NOT FOR PUBLICATION                             JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50487

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04492-BEN

  v.
                                                 MEMORANDUM *
JOSE LUIS MENDOZA-NARANJO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Jose Luis Mendoza-Naranjo appeals from the two-year sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Mendoza-Naranjo contends that the district court procedurally erred by

failing to consider the Sentencing Guidelines, failing to consider all of the 18

U.S.C. § 3553(a) sentencing factors, and not adequately explaining the basis for its

upward variance from the Guidelines range. The record belies these contentions.

The district court considered the Guidelines and the section 3553(a) factors, and

adequately explained the sentence imposed. See United States v. Carty, 520 F.3d

984, 991-92 (9th Cir. 2008) (en banc).

      Mendoza-Naranjo also contends that his above-Guidelines sentence is

substantively unreasonable because it is greater than necessary to satisfy the

purposes of section 3553(a). The sentence imposed is substantively reasonable in

light of the totality of the circumstances and the section 3553(a) sentencing factors.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                       11-50487